                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                     :
RAYMOND JONES
                                     :

     v.                              :    Civil Action No. DKC 19-1335

                                     :
STATE OF MARYLAND, et al.
                                     :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this prisoner

rights case are the motions to dismiss or in the alternative for

summary judgment filed by Defendants the State of Maryland and

Denise Gelsinger, (ECF No. 10), and by Defendant Nathanial Fisher,

(ECF No. 24).      The issues have been briefed, and the court now

rules, no hearing being deemed necessary.         Local Rule 105.6.     For

the following reasons, Defendants’ motions will be granted.

I.   Background

     Raymond Jones (“Jones”) is a Maryland Correctional Training

Center inmate.1     On March 8, 2016, during a transfer from Jessup

Correctional      Institution    (“JCI”)    to    Maryland      Correctional

Institution-Hagerstown       (“MCI-H”),    Jones’s     transportation   van

collided   with    another    vehicle.     Defendant    Shane   Householder

(“Defendant Householder”) was the driver of Jones’s transportation




     1  Unless otherwise noted, the facts outlined here are
undisputed and construed in the light most favorable to Jones.
van and Defendant Nathanial Fisher (“Defendant Fisher”) was a

passenger.          Both     Defendants          Fisher     and     Householder     are

correctional officers.         Defendant Householder “attempted to drive

in front of another vehicle and caused a collision with the other

vehicle.”       (ECF No. 2, ¶ 18).           Jones was handcuffed and was not

wearing     a   seatbelt     or    otherwise        securely       fastened   in    the

transportation van. “The force from the collision[] caused [Jones]

to be forcibl[y] thrown against the front seat and protective wire

grate resulting in [Jones] being knocked to the floor of the

transportation vehicle.”           (Id., ¶ 19).            Jones “was evaluated at

Brockbridge Correctional Facility[]” (“BCF”).                     (Id., ¶ 20).     Jones

“suffered injuries to his back, shoulders, and knee.” (Id., ¶ 21).

      On March 3, 2017, Jones “sent notice of [his] claim to [the]

Maryland    State    Treasurer         via   certified      mail,    return   receipt

requested[.]”        (ECF No. 2, ¶ 9).               On March 8, 2019, Jones,

represented by counsel, filed a complaint in the Circuit Court for

Baltimore       City,      Maryland      against          Defendants    Fisher      and

Householder, as well as the State of Maryland, Stephen T. Moyer,

J. Michael Stouffer, Denise Gelsinger, Allen Gang, and other

unidentified officers.2           (ECF No. 1-1; ECF No. 2).             According to

the   complaint,     Stephen      T.    Moyer     (“Defendant       Moyer”)   was   the


      2The notice of removal, (ECF No. 1), attached the state court
complaint, (ECF No. 1-1).      Jones also filed the state court
complaint. (ECF No. 2). The court will refer to ECF No. 2 because
ECF No. 1-1 appears to lack the first page of the caption.
                                             2
Secretary of the Department of Public Safety and Correctional

Services,   J.   Michael   Stouffer   (“Defendant    Stouffer”)   was   the

Commissioner of the Division of Corrections, Denise Gelsinger

(“Defendant Gelsinger”) was the Warden of MCI-H, and Allen Gang

(“Defendant Gang”) was the Warden of JCI.3           (ECF No. 2, at 1–5

¶¶ 3–7).    Jones’s complaint asserts two claims: (1) negligence and

(2) 42 U.S.C. § 1983.      (Id., at 6–9).

       On May 7, 2019, the State of Maryland and Defendant Gelsinger

filed a notice of removal and removed the case to the United States

District Court for the District of Maryland.           (ECF No. 1).     On

June 11, 2019, the State of Maryland and Defendant Gelsinger filed

the presently pending motion to dismiss.            (ECF No. 10).   Jones

responded, (ECF Nos. 13; 14), and Defendants replied, (ECF No.

21).

       On August 27, 2019, Defendant Fisher filed the presently

pending motion to dismiss.     (ECF No. 24).    On September 14, 2019,

Jones responded.    (ECF No. 25).




       3
       On November 6, 2019, the court issued an order noting that
Defendants Gang, Householder, Moyer, and Stouffer had not been
served and granting Jones 60 days to serve them. (ECF No. 26).
On January 5, 2020, Jones filed a motion requesting an extension
of time to serve Defendants Gang, Householder, Moyer, and Stouffer.
(ECF No. 29). On January 6, 2020, the court issued a paperless
order granting Jones’s motion and allowing Jones until January 27,
2019 to effectuate service on the remaining defendants. (ECF No.
30).
                                      3
      The motion to dismiss filed by Defendant Fisher raises the

same arguments as the motion to dismiss filed by the State of

Maryland and Defendant Gelsinger, with slight variations that

reflect the different employment positions of Defendants Gelsinger

and Fisher.      The court will address the arguments together and

note the differences as necessary.

II.   Analysis

      Defendants assert several grounds for dismissal or summary

judgment including: (1) public official and qualified immunity;

(2) failure to state a claim under § 1983; and (3) failure to

exhaust administrative remedies.         (ECF No. 10-1, at 2; ECF No. 24-

1, at 2).

  A. Section 1983

      1.     The State of Maryland

      Defendants seek dismissal for failure to state a claim because

the State of Maryland is not a “person” under § 1983.             (ECF No.

10-1, at 14).      Jones concedes this point.         (ECF No. 13, at 12).

Accordingly, the § 1983 claim will be dismissed.

      2.    Other Defendants

      Under § 1983, a plaintiff may file suit against any “person

who, under color of [law] subjects, or causes to be subjected, any

citizen     of   the   United   States   or   other    person   within   the

jurisdiction thereof to the deprivation of any rights, privileges,

or immunities secured by the Constitution and laws[.]”             To state


                                     4
a claim, a plaintiff must allege that: (1) a right secured by the

Constitution or laws of the United States was violated and (2) the

alleged violation was committed by a person acting under the color

of state law.      West v. Atkins, 487 U.S. 42, 48 (1988).              “Section

1983 ‘is not itself a source of substantive rights,’ but merely

provides   ‘a    method   for    vindicating        federal   rights   elsewhere

conferred.’”     Albright v. Oliver, 510 U.S. 266, 271 (1994)(quoting

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)).

      Jones contends that Defendants acted under color of law and

deprived him of “clearly established rights under the Eighth and

Fourteenth      Amendments    [to]    the       United   States   Constitution,”

including “the right to be free from the use of excessive and

unreasonable force and seizure; the right to be free from the

deprivation of life and liberty without due process of law; the

right to be free from cruel and unusual punishment; and the right

to be free from deliberate indifference to the back, neck[,] and

knee pain.”     (ECF No. 2, ¶¶ 37–38).           Defendants contend that Jones

fails to state a claim under § 1983 because he alleges no personal

action or involvement by Defendant Gelsinger and only specifically

references Defendant Gelsinger “in the section of the complaint

introducing      the   parties       and       stating   their    positions   and

responsibilities[.]”         (ECF No. 10-1, at 11–12; ECF No. 21, at 1–

3).   They assert that Jones “alleges no facts that would support

a plausible theory of supervisory liability against [Defendant]

                                           5
Gelsinger.”      (ECF No. 21, at 1).        Defendants contend that Jones

fails to state a claim against Defendant Fisher because he alleges

no personal action or involvement by Defendant Fisher and “only

specifically     mention[s]    [Defendant        Fisher].    .   .   as   being   a

passenger in the vehicle[.]” (ECF No. 24-1, at 11–12). Defendants

also contend they are entitled to qualified immunity.                     (ECF No.

10-1, at 12–13; ECF No. 21, at 1–3; ECF No. 24-1, at 12–13).

     A motion to dismiss under Rule 12(b)(6) tests the sufficiency

of the complaint.         Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006). In evaluating the complaint, unsupported

legal allegations need not be accepted.               Revene v. Charles Cty.

Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                  Legal conclusions

couched   as    factual    allegations     are   insufficient,       Ashcroft     v.

Iqbal,    556   U.S.   662,   678   (2009),      as   are   conclusory     factual

allegations devoid of any reference to actual events. United Black

Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir.

1979); see also Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.

2009).    “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint

has alleged - but it has not ‘show[n]’ – ‘that the pleader is

entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed.R.Civ.P.

8(a)(2)).       Thus, “[d]etermining whether a complaint states a

plausible claim for relief will . . . be a context-specific task



                                       6
that   requires    the    reviewing   court    to   draw   on   its   judicial

experience and common sense.”         Id.

       a.     Gelsinger

       The doctrine of respondeat superior does not apply in § 1983

claims.      See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir.

2004).      Supervisory liability under § 1983 must be supported with

evidence that: (1) the supervisor had actual or constructive

knowledge that his subordinate was engaged in conduct that posed

a pervasive and unreasonable risk of constitutional injury to

citizens like the plaintiff; (2) the supervisor’s response to the

knowledge was so inadequate as to show deliberate indifference or

tacit authorization of the alleged offensive practices; and (3)

there was an affirmative causal link between the supervisor’s

inaction and the particular constitutional injury suffered by the

plaintiff.      See Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

       Jones alleges that Defendant Gelsinger was “responsible for

the operation and implementation of the policies pertinent to the

Maryland Division of Public Safety and Correctional Services”

(“DPSCS”).      (ECF No. 2, ¶ 5).          He also alleges that Defendant

Gelsinger was “responsible for promulgating and implementing and

following policies and procedures.”          (Id.).   Jones does not allege

that the policies and procedures were deficient.                 In fact, he

alleges that Defendants Fisher and Householder “failed to follow

policies and procedures to assure [his] care and safekeeping and

                                       7
protection[.]”     (Id., ¶¶ 6–7).      In other words, Jones alleges that

Defendants      Fisher     and      Householder      disregarded     Defendant

Gelsinger’s policies.       Jones subsequently argues that “Defendant

Gelsinger had an affirmative duty to take action in supervising

her correctional officers[]” and “a duty to ensure that they

followed proper protocol[.]”          (ECF No. 13, at 7).         Jones argues

that   Defendant      Gelsinger   failed    to    supervise    and   train    her

subordinates.          (Id.).       These   conclusory        allegations     are

insufficient to state a claim against Defendant Gelsinger.                  Jones

fails completely to allege any personal involvement by Defendant

Gelsinger.     The § 1983 claim will be dismissed as to Defendant

Gelsinger.

       These pleading deficiencies extend to the other supervisory

defendants: Defendants Moyer, Stouffer, and Gang.                Jones alleges

that Defendant Moyers and Stouffer were responsible for developing

and    implementing      policies     and   for     hiring,     training,     and

supervising staff.       (ECF No. 2, ¶¶ 3–4).        Jones does not mention

Defendant Gang at all in the complaint, other than to list him in

the caption as a defendant.         Given these deficiencies, and despite

the existing service issues, the § 1983 claim will be dismissed as

to Defendants Moyer, Stouffer, and Gang.

       b.    Fisher

       Defendant Fisher argues that he is entitled to qualified

immunity.     (ECF No. 24-1, at 11–13).           “Qualified immunity is ‘an

                                        8
immunity from suit rather than a mere defense to liability.’”

Pearson v. Callahan, 555 U.S. 223, 237 (2009).   Qualified immunity

analysis involves two questions: (1) whether a constitutional

violation occurred and (2) whether the right violated was clearly

established.   See Pearson, 555 at 236; Saucier v. Katz, 533 U.S.

194, 200 (2001).    District courts “may consider either prong of

the qualified immunity inquiry first[.]”     Sims v. Labowitz, 885

F.3d. 254, 260 (4th Cir. 2018).   The burden is on the plaintiff to

prove that a constitutional violation occurred.       However, the

defendant must prove that the right was not clearly established at

the time in question.   Henry v. Purnell, 501 F.3d 374, 377–78 (4th

Cir. 2007).

     Jones alleges an Eighth Amendment violation.      (ECF No. 2,

¶ 38).   The Fourth Circuit recently outlined the framework for the

merits prong of the qualified immunity analysis under the Eighth

Amendment in a failure to seatbelt case.   Thompson v. Commonwealth

of Va., 878 F.3d 89, 105-06 (4th Cir. 2017).

           The Eighth Amendment protects prisoners from
           “unnecessary and wanton infliction of pain.”
           That protection imposes on prison officials an
           affirmative “obligation to take reasonable
           measures to guarantee the safety. . . of
           inmates.” However, not all Eighth Amendment
           violations are the same: some constitute
           “deliberate   indifference,”    while   others
           constitute “excessive force.”

                The deliberate indifference standard
           generally applies to cases alleging failures
           to safeguard the inmate’s health and safety,

                                  9
          including failing to protect inmates from
          attack, maintaining inhumane conditions of
          confinement, or failing to render medical
          assistance.     The deliberate indifference
          standard is a two-pronged test: (1) the
          prisoner must be exposed to a “substantial
          risk of serious harm,” and (2) the prison
          official must know of and disregard that
          substantial risk to the inmate’s health or
          safety.   In excessive force cases, on the
          other hand, courts must determine “whether
          force was applied in a good-faith effort to
          maintain or restore discipline, or maliciously
          and sadistically to cause harm.”

               To [evaluate properly] a prisoner’s
          Eighth Amendment claim, courts ordinarily must
          choose which standard to apply as to each
          defendant.

Thompson, 878 F.3d at 97–98 (internal citations omitted).            In

Thompson, excessive force was the correct standard to apply to the

driver and deliberate indifference was the correct standard to

apply to the passenger.   Id. at 99, 107.    Thompson also recognizes

that “courts have not found a constitutional violation in some

failure-to-fasten-seatbelt   cases”   when   those   cases   “with   one

exception. . . involved mere negligence, rather than malice or

even recklessness.”   Id. at 105–06; see also Scott v. Becher, 736

F.App’x 130, 134 (6th Cir. 2018) (noting that “failure-to-seatbelt

cases ‘involved mere negligence’” and did not rise to an Eighth

Amendment violation); Vinson v. U.S. Marshals Serv., No. 10-79-

RMG-PJG, 2011 WL 3903057, at *10 (D.S.C. July 29, 2011) (noting

that “numerous cases suggest that the failure to seatbelt prisoners



                                 10
alone does not rise to the level of a constitutional violation[]”

and collecting cases).

       Critically, Jones only alleges that Defendant Householder

“negligently attempted to drive in front of another vehicle.” (ECF

No. 2, ¶ 18).     He does not allege “malice or even recklessness.”

Thompson, at 105.        Similarly, Jones only alleges that Defendant

Fisher “was a passenger” and “knew or should have known that he

was not properly secured[.]”          (ECF No. 2, ¶¶ 17, 24).       He does not

allege that he requested to be seatbelted, that Defendants refused

any    such   request,    or   that     Defendants    drove    recklessly      or

intentionally to cause harm.           This case is distinguishable from

Thompson, where the correctional officers refused to buckle the

prisoner’s seatbelt, ignored his pleas for help, and where the

officer driving drove dangerously and the officer in the passenger

seat failed to intervene to stop the dangerous driving.                  878 F.3d

at    107.    Jones   fails    to   allege   the   violation   of    a    clearly

established    Eighth     Amendment     right   and   Defendant     Fisher     is

entitled to qualified immunity.4            In light of the foregoing, the

court need not address Defendants’ arguments that Jones failed to

exhaust his administrative remedies under the Prison Litigation




       4
       It is unlikely that Jones has stated a claim against the
driver, Defendant Householder, under the deliberate indifference
standard, let alone the excessive force standard, but the issue
will not be addressed until/unless he is served.


                                       11
Reform Act (“PLRA”).5        (ECF No. 10-1, at 5–9; ECF No. 21, at 5-8;

ECF No. 24-1, at 5–9).

  B. Negligence

        Jones’s complaint also raises a negligence claim.         (ECF No.

2, at 6-8).        Defendants Fisher and Gelsinger contend that Jones

failed to comply with Maryland’s Prisoner Litigation Act (“PLA”),

Md. Code Ann., Courts and Judicial Proceedings § 5-1001 et seq.,

because he did not “exhaust all available administrative remedies

prior to filing a state law action challenging his conditions of

confinement.”       (ECF No. 10-1, at 5-9; ECF No. 21, at 5-8; ECF No.

24-1, at 5-9).

        Although the Maryland General Assembly enacted the PLA to

complement the federal PLRA, the PLA is “more onerous” than the

PLRA.       Harris v. McKenzie, 241 Md.App. 672, 679-682 (2019).        The

PLA provides that “[a] prisoner may not maintain a civil action

until       the   prisoner   has   fully   exhausted   all   administrative

remedies” and requires the prisoner to “attach to the initial

complaint proof that administrative remedies have been exhausted.”

Md. Code Ann., Courts and Judicial Proceedings, § 5-1003.           Failure

to attach the requisite proof mandates dismissal:

              On receipt of a prisoner’s initial complaint
              that does not have attached to it proof that
              the   prisoner  has   fully   exhausted  the
              administrative remedies available, the court

        5
       Failure to exhaust is an affirmative defense.             Custis v.
Davis, 851 F.3d 358, 361 (4th Cir. 2017).
                                      12
            shall dismiss the case without prejudice and
            grant the prisoner reasonable leave to amend
            the complaint and to provide the proof
            necessary to demonstrate that the prisoner has
            fully exhausted the administrative remedies.

Id., § 5-1003(b)(3).       Moreover, “[a] court shall dismiss a civil

action if the prisoner filing the action has not completely

exhausted the administrative remedies.”              Id., § 5-1003(c).           Here,

Jones failed to attach proof that administrative remedies have

been    exhausted    and   dismissal        of   the    negligence         claim     is

appropriate.     Id., § 5-1003(b)(3); see also Harris, 241 Md.App. at

681 (noting that an inmate’s “failure to complete the judicial

review process to exhaust his administrative remedies and to

provide    the   circuit   court     with    proof     of    exhaustion      of     his

administrative remedies with the filing of his complaint renders

the circuit court’s dismissal of his complaint legally correct”);

Germain v. Bishop, No. 17-1289-TDC, 2018 WL 4518019, at *4 (D.Md.

Sept. 19, 2018) (“Failure to provide [proof that administrative

remedies    have    been   exhausted]       is   grounds      for    dismissal.”).

Moreover, the material attached to his opposition does not indicate

that he has exhausted administrative remedies.

       Even if Jones had fully exhausted all administrative remedies

and attached proof of such exhaustion to his complaint, Defendants

Fisher and Gelsinger are immune from suit.              Defendants Fisher and

Gelsinger   contend    that   they    are    “immune        from    suit   and     from

liability for any tortious act or omission that is within the scope

                                      13
of [their] public duties and is made without malice or gross

negligence.”   (ECF No. 10-1, at 9-10; ECF No. 21, at 4–5; ECF No.

24-1, at 9–10). Jones concedes that he must allege malice or gross

negligence and asserts that both Defendants Fisher and Gelsinger

acted maliciously.   (ECF No. 13, at 6–7; ECF No. 25, at 6–7).

     Under the Maryland Torts Claim Act (“MTCA”), see Md. Code

Ann., State Gov’t § 12-101 et seq., “the immunity of the State and

of its units is waived as to a tort action,” subject to the MTCA’s

exclusions and limitations.     State Gov’t § 12-104(a).   A notable

exclusion exists: “State personnel. . . are immune from suit in

courts of the State and from liability in tort for a tortious act

or omission that is within the scope of the public duties of the

State personnel and is made without malice or gross negligence[.]”

Md. Code Ann., Courts and Judicial Proceedings, § 5-522(b).       In

this context, malice requires an act committed with “an evil or

rancorous motive influenced by hate, the purpose being to [injure

deliberately] the plaintiff.”    Green v. Brooks, 125 Md. App. 349,

377 (internal quotation marks omitted).    Gross negligence requires

“an intentional failure to perform a manifest duty in reckless

disregard of the consequences[.]”      Barbre v. Pope, 402 Md. 157,

187 (2007) (internal quotation marks omitted).     Jones alleges no

personal action by Defendant Gelsinger, and little personal action

by Defendant Fisher.    Critically, there are no allegations of

malicious or grossly negligent conduct.    The negligence claim will

                                  14
be dismissed.     In light of the foregoing, the court need not

address Defendants’ arguments that they are “entitled to public

official immunity under Maryland law.”6    (ECF No. 10-1, at 11; ECF

No. 24-1, at 11).

III. Conclusion

     For the foregoing reasons, the motions to dismiss filed by

Defendants the State of Maryland and Denise Gelsinger, (ECF No.

10), and by Defendant Nathanial Fisher, (ECF No. 24), will be

granted.   A separate order will follow.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




     6 Public official immunity is an affirmative defense. Walker
v. Bishop, No., 2018 WL 1920585, at *12 (D.Md. Apr. 24, 2018)
(citing Cooper v. Rodriguez, 443 Md. 680, 713 (2015).
                                15
